Citation Nr: 1220143	
Decision Date: 06/07/12    Archive Date: 06/20/12

DOCKET NO.  09-36 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an increased disability evaluation for chronic left ear otitis media with perforation and hearing loss, currently evaluated as 50 percent disabling prior to December 1, 2011 and 60 percent disabling thereafter.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and CM


ATTORNEY FOR THE BOARD

N. Kroes, Counsel
INTRODUCTION

The Veteran served on active duty from November 1943 to May 1946 and from October 1950 to October 1951.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  In August 2010, the Veteran testified at a Board hearing before the undersigned.  A transcript of this hearing is associated with the claims file.

In October 2011, the Board remanded this issue for further evidentiary development.  The requested development was completed, and the case has now been returned to the Board for further appellate action.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

While further delay is regrettable, the Board observes that further development is required prior to adjudicating the Veteran's claim for a higher rating.

During the Veteran's hearing, he testified that he is having problems with his balance due to his otitis media and perforation.  Board Hearing Tr. at 10.  The Veteran's pastor also testified that he has observed the Veteran walking down the hall and more or less bouncing off the walls.  Board Hearing Tr. at 20.  VA treatment records note that the Veteran has an unsteady gait and that his balance has worsened.  As it is unclear if the Veteran's balance problems are due to his service-connected ear disability, he should be furnished with a VA examination and a medical opinion should be obtained.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (stipulating that VA's duty to assist veterans, pursuant to the Veterans Claims Assistance Act of 2000, includes the duty to obtain a medical examination and/or opinion when necessary to make a decision on a claim).  

Since the Board has determined that a VA examination is necessary in the instant case, the Veteran is hereby informed that 38 C.F.R. § 3.326(a) (2011) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 (2011) address the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination scheduled in conjunction with a claim for increase, the claim shall be denied.

In the Board's August 2010 remand, it instructed that VA medical records be obtained from July 28, 2008 to the present.  It appears that the VA Appeals Management Center (AMC) did review the identified records; however, the only records then associated with the claims file are from November 10, 2011 onward.  The VA treatment records from July 28, 2008 to November 10, 2011, and from May 2012 to the present should be associated with the Veteran's paper or Virtual VA claims file.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain relevant treatment records from the VA Medical Center in Shreveport, Louisiana dating from July 28, 2008 to November 10, 2011, and from May 2012 to the present.

2.  Schedule the Veteran for a VA ear disease examination to determine the current effects of his chronic left ear otitis media with perforation and hearing loss.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All necessary tests should be performed and the results reported.

Following review of the claims file and examination of the Veteran, the examiner should list all symptoms other than hearing loss that are related to the Veteran's otitis media with perforation, as well as their frequency.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any reported gait disorder or problems with dizziness or balance are related to the Veteran's chronic left ear otitis media with perforation and hearing loss.  A rationale for all opinions expressed should be provided.

3.  After completing these actions, the RO/AMC should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.  

4.  After the development requested above has been completed to the extent possible, the record should again be reviewed.  If the benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
JOHN Z. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



